EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects informalities in the specification paragraphs [0023] and [0025], as follows:
IN THE SPECIFICATION
Paragraphs [0023] and [0025] have been amended to:
--[0023]  For example, a permeability index PI can be calculated as follows:

    PNG
    media_image1.png
    50
    114
    media_image1.png
    Greyscale

where ka is the first permeability (Point A in FIG. [[4]]  3), and kC is the third permeability (Point C in FIG. [[4]] 3). Other implementations of the method may be based on a simple difference between the permeability values kA, kC or a ratio of the values. In some implementations, the permeability index may be compared to a predetermined threshold. For example, [[values]] indexes below the threshold may indicate a naturally fractured sample, and [[values]] indexes above the threshold may indicate an artificially fractured sample. In some examples, the threshold may be 0.5 or 50%. Instead of using a threshold value, the method may be repeated for several samples, and the change in permeability is compared across the samples to distinguish natural and induced fractures.--

-- [0025]  Five core plugs of shale that include structures known to have induced fractures were subjected to the loading-unloading process described above. The samples were permeability tested using the pressure pulse decay method at a first effective stress of 3.45 MPa (500 psi), a second, maximum effective stress of 13.79 MPa (2000 psi), and a third effective stress of 3.45 MPa (500 psi). The pore pressure of the samples was maintained at 17.24 MPa (2500 psi).--
	
Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 10 and 17, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  “…distinguishing between a natural fracture and an artificial fracture in the sample based on the first and third permeabilities.”
 (Claims 2-9, 11-16 and 18-20 are dependent on claims 1, 10 and 17, respectively.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note:   When a rock sample is retrieved to the earth surface from a reservoir for example, the rock sample tends to have more fractures due to removal of overburden pressure.  Fractures generated through this process are called induced/artificial fractures relative to in-situ fractures existing in rocks naturally.  Thus, laboratory measuring actual matrix permeability of reservoir rocks using a rock sample can be challenging due to presence of the induced/artificially generated fractures (which are unwanted).
The present invention distinguishes between a natural fracture and an artificial fracture in a rock sample in a laboratory test based on a first and third permeabilities (k) of the rock sample.
Application fig. 3A (reproduced below) essentially illustrates a first permeability (A) of a rock sample under a laboratory test when the rock sample is put under a first effective stress (σ1), a second permeability (B) of the same rock sample put under a second effective stress (σ2), and a third permeability (C) of the same rock sample put under a third effective stress (σ3).  Fractures in the rock sample are believed to be mostly natural fractures when a difference between the first permeability (A) and the third permeability (C) is small (as shown in fig. 3A).  Otherwise, those fractures are believed to comprise unwanted induced/artificial fractures when the difference (A-C) is large (as shown in fig. 3B, reproduced below).
  
    PNG
    media_image2.png
    326
    782
    media_image2.png
    Greyscale

Fig. 3A again illustrates permeabilities (k) of a rock sample having mostly natural fractures comprising asperities and/or fracture surfaces that have already undergone plastic deformation under reservoir conditions (having a very high overburden pressure).  Loading the rock sample from a first effective stress (σ1) to a higher second stress (σ2 which generally less than the overburden pressure) would result in only an elastic deformation, thereby would also result in a reduction in permeability (k) of the rock sample from a first permeability (A) to a second permeability (B).  Then unloading the rock sample to the third effective stress (σ3 which may be equal to the first effective stress σ1) would generally cause the elastic deformation to reverse, thereby restoring most of the asperities and/or fracture surfaces, and most of the initial/first permeability (k).  Therefore, a third permeability (C) is expected to be close to the first permeability (A).
Fig. 3B, in contrast, illustrates permeabilities (k) of a rock sample having both natural fractures and induced fractures (that did not exist under reservoir conditions).  During loading of the rock sample from the first effective stress (σ1) to the second stress (σ2), the asperities and/or fractured surfaces would deform both elastically and plastically, resulting in a reduction in permeability (k) of the rock sample from a first permeability (A) to a second permeability (B).  But, although the elastic deformation is generally restored, the plastic deformation of the rock sample during the loading is permanent, thereby less of the asperities and/or fractured surfaces, and less of the initial/first permeability (k), would be restored.  Therefore, a third permeability (C) is expected to be far from the first permeability (A).  Based on the first permeability (A) and the third permeability (C), the present invention distinguishes between a natural fracture and an artificial fracture in a rock sample.
Prior art of record appears at best disclosing Computed Tomography (CT) to scan a rock sample to reveal asperities and/or fracture surfaces therein.  Even so, prior art of record appears to fail distinguishing between a natural fracture and an artificial fracture in such a rock sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 6, 2022